DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response to the 5-11-2022 non-final rejection filed 6-21-2022.

Terminal Disclaimer

3.	The terminal disclaimer filed on 6-21-2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,895,512  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

4.	Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: The allowable subject matter has been placed on record in application 16/213,543 wherein the prior art does not explicitly or inherently teach the structural limitations of the invention.  Since the previous O.A. and / or the applicants argument(s) clearly points out the why the claims are patentable over the pertinent art of record, the reasons for allowance are in all probability evident from the record and no statement should be necessary when no prior art was found upon further search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/
Primary Examiner, Art Unit 2856